DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: In paragraph [0002], the status of co-pending applications should be updated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a device configured to measure movement inside a prosthetic socket relative to a residual limb including socket rotation and multidirectional socket slip and embedded laterally within at least one socket wall of the prosthetic socket” renders the claim indefinite.  It is unclear what is meant by the language “embedded laterally”, and how this relates to the socket rotation and multidirectional 
Furthermore, the limitation “measure movement inside a prosthetic socket relative to a residual limb” renders the claim indefinite.  It is unclear what is being measured, for example, it is unclear what components of the device are moving/measured, and how this corresponds with a residual limb.
In claim 1, the limitation “the processing unit is configured to receive a set of feedback data from the optoelectronic sensor relating to multidirectional socket slip, socket rotation, and soft tissue deformation wherein the feedback data comprises a comparison…to a threshold” renders the claim indefinite.  If the processing unit receives the feedback data from the optoelectronic sensor, it is unclear as to how the feedback data may comprise a comparison.  That is, the optoelectronic sensor is only able to provide raw data, the optoelectronic sensor alone would be unable to make a comparison such that the feedback data may comprise a comparison.  It is unclear how the feedback data may comprise such a comparison.
In claim 1, the limitation “the processing unit is configured to execute instructions to send a signal to an adjustment means to change the fit of the prosthetic socket” renders the claim indefinite.  First, it should be noted that the “adjustment means” has not been positively recited, and thus the language attempts to limit in regards to this unclaimed element.  Furthermore, “the fit” lacks antecedent basis.  It is unclear what is meant by the limitation “change the fit of the prosthetic socket”.  It is unclear what structural features of the device to measure movement or structural features of the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanders et al. (“A noncontact sensor for measurement of distal residual-limb position during walking”, Journal of Rehabilitation Research and Development, Volume 43, Number 4, Pages 509-516, July/August 2006; hereinafter Sanders) in view of Ezenwa (US 2008/0147204; hereinafter Ezenwa) and Glaister (US 2012/0153875).

Also, an optical sensor port attached to the housing wherein the optical sensor is contained within the optical sensor port (connector plug on housing of signal conditioning unit, the optical sensor is considered to be contained within the optical sensor port as it is fixedly connected to the signal conditioning unit and at least some component, such as the wiring, is contained within the connector; Figure 1); wherein the housing includes a cover and a base (housing shell of the signal conditioning unit is considered to include a base, such as the bottom of the unit, and a cover, such as the top of the unit; Figure 1); wherein the cover of the housing is removable (the signal conditioning unit is comprised of circuitry contained within the housing, the housing is considered to be removable as it is capable of being disassembled to access the circuitry within for example by removing screws; Figure 1); wherein the light source is a light emitting diode (LED) (light-emitting diode, page 511).
While a power source would necessarily be included in the system to power the electrical components, Sanders fails to explicitly recite a power source electrically connected to the processing unit.  Also, wherein the power source is a battery.

Ezenwa discloses a system for an improved prosthetic socket.  Ezenwa teaches a power source electrically connected to the processing unit, wherein the power source is a battery (battery powered microcomputer which receives signals from sensors in the socket; [0029]).
Glaister discloses a prosthetic limb and controllable transverse rotation adaptor.  Glaister teaches the processing unit is configured to receive a set of feedback data from the optoelectronic sensor relating to multidirectional socket slip, socket rotation, and soft tissue deformation wherein the feedback data comprises a comparison between the multidirectional socket slip, the socket rotation, and the soft tissue deformation to a threshold, and if the multidirectional socket slip, the socket rotation and the soft tissue deformation exceed the threshold, the processing unit is configured to execute instructions to send a signal to an adjustment means to change the fit of the prosthetic socket (control system determines if force thresholds are exceeded in order to control the fit of the prosthetic by changing to different states 1, 2, 3, or 4 relating to stiffness and torque of the prosthetic; [0075]-[0077]).

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Sanders and Ezenwa to utilize threshold values as taught by Glaister, as comparison to a threshold will allow the system to determine changes in the prosthetic which exceed an unacceptable level, in order to adjust the fit of the prosthetic to an acceptable level.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN CWERN/Primary Examiner, Art Unit 3793